DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-11, & 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (US20050074672) (provided in Applicant's IDS filed on January 27th, 2021) in view of Bae (US20160164079) further in view of Jo (US20180097229).
Regarding Claim 1, Matsubara discloses a negative electrode material (negative active material ([0020]) comprising: a spherical carbon-based particle (Fig. 2, graphite particle-1, [0066]); and a carbon layer disposed on the spherical carbon-based particle (Fig. 2, carbon layer-3, [0066], it is the examiner’s position that under the broadest reasonable interpretation the particle disclosed by Matsubara is spherical in shape) and including a nano-particle (Fig. 2, supermicroparticles-2, [0066]), wherein 
The nano-particle comprises:
A silicon core (supermicroparticles-2 made of Si, [0045]);
Matsubara does disclose that the supermicroparticles have separate phrases, where one phase is Silicon and the other is a SiM compound, where M can be B, Cr, Cu, Fe, or Mg ([0046]) but is silent to the use of an oxide layer disposed on the silicon core and including SiOx, 0 < x <= 2, and Matsubura does disclose a coating layer covering the silicon nanoparticles and its phases (Fig. 2, coating layer-3, [0067]) but is silent to the coating layer including LiF. 
Bae discloses a silicon nanoparticle ([0027]) that is used for a negative electrode, where the negative electrode utilizes a carbon matrix ([0027]). Bae further discloses that the silicon nanoparticle is surround by an oxide coating formed of silicon oxide (Fig. 5, [0038]). Bae teaches that this oxide coating helps reduce parasitic side reaction between liquid electrolyte and electrode surfaces in the battery ([0038]).
Therefore it would be obvious to one of ordinary skill in the art using the disclosure of Matsubara with the teachings of Bae to have an oxide layer directly on the silicon core and including SiOx (0<X<2). This modified particle would yield the expected results of reducing parasitic side reaction between liquid electrolyte and electrode surfaces in the battery.
Jo discloses a negative electrode with carbon particles Jo discloses a nanoparticle structure with a coating layer that contains Lithium Fluoride (Fig. 2, coating layer-18, [0095]). Jo teaches that this compound allows for a stable film that allows for high density and conductivity of lithium ions ([0095]). Jo further discloses that the negative electrode active material includes an additional active material compound which can be a metal alloyable with lithium, or a non-transition metal oxide ([0110]). Jo further discloses that the metal alloyable with lithium may be Si-Y’, where Y’ can be B, Cr, Cu, Fe, or Mg and that the non-transition metal oxide may be SiOx, 0 < x < 2, therefore Jo teaches that the lithium fluoride can be used with Silicon Oxide.
Therefore it would be obvious to one of ordinary skill in the art to modify the nanoparticle of Matsubara with the teachings of Jo to have an oxide layer on the nanoparticle that includes SiOx, 0 < x <= 2, and has a coating layer with LiF. This modified structure would yield the expected results of high density and conductivity of lithium ions.
Regarding Claim 2, Matsubara in view of Bae further in view of Jo discloses the limitations as set forth above. Matsubara further discloses wherein the average particle diameter (D50) of the silicon-core of the supermicroparticle diameter range is 1 nm to 100nm ([0021]) which greatly encompasses the claimed range). 
Regarding Claim 4, 18 & 19, Matsubara in view of Bae further in view of Jo discloses the limitations as set forth above.
Matsubara in view of Bae further in view of Jo discloses a coating layer with LiF. Matsubara does not directly disclose the weight % of the coating layer of LiF to the negative electrode. Jo further discloses that this coating layer may be 0.1 part to 5 parts by weight out of a 100 part of the active material particle ([0096]), which overlaps the claim 4 range of 0.01 wt% to 25 wt%, the claim 18 range of 0.05 wt% to 12 wt% and the claim 19 range of 0.2 wt% to 5 wt%. Jo teaches that this coating layer with LiF allows for a stable film that allows for high density and conductivity of lithium ions ([0095]).
Therefore it would be obvious to one of ordinary skill in the art to modify the weight percent of the LiF coating layer to have a weight percent range of 0.2 wt% to 5 wt%. This weight percent would have the expected result of allowing for a stable film that allows for high density and conductivity of lithium ions
Regarding Claim 5, Matsubara in view of Bae further in view of Jo discloses the limitations as set forth above. Matsubara further discloses that the carbon layer can be between 1nm to 50nm (Fig. 2, carbon layer-3, [0068]), which overlaps the claimed range of 0.1 nm to 50 nm. 
Regarding Claim 6, Matsubara in view of Bae further in view of Jo discloses the limitations as set forth above. Matsubara further discloses wherein the nano-particle is included in an amount of 1 wt% to 50 wt% based on a total weight of the negative electrode active material (mixing ratio of supermircoparticles to graphite particles on mass basis is 5:95, Example 2, [0088]).
Regarding claim 8, Matsubara in view of Bae further in view of Jo discloses the limitations as set forth above. Matsubara further discloses wherein an average particle diameter of the spherical carbon-based particle has a diameter of 3 μm to 50 μm which overlaps the claimed range of 2 μm to 50 μm (Example2, [0088]).
Regarding Claim 9, Matsubara in view of Bae further in view of Jo discloses the limitations as set forth above. Matsubara further discloses wherein the weight ratio of the of the supermicroparticles to carbon particles is 5:95 ([0088]). Matsubara further discloses that the coating layer is 10 parts by weight and the composite particles is 90 parts by weight ([0089]). Therefore, the spherical carbon-based material is included in an amount of 40 wt% to 95 wt% based on the total weight of the negative electrode active material.
Regarding Claim 10, Matsubara in view of Bae further in view of Jo discloses the limitations as set forth above. Matsubara further discloses wherein the weight ratio of the spherical carbon-based particle to the nano-particle is 95:5 which overlaps the claimed range 98:2 to 50:50 ([0088]). 
Regarding Claim 11, Matsubara in view of Bae further in view of Jo discloses the limitations as set forth above. Matsubara in view of Bae further in view of Jo discloses the coating layer made of LiF. Matsubura further discloses wherein the carbon-based layer is included in an amount of 0.5 wt% to 50 wt% based on a total weight of the negative electrode active material (the coating layer is made from oil mesophase pitch ([0069]), and further discloses that oil mesophase pitch is 10 parts by weight to 90 parts by weight of the composite particles, [0089]).
Regarding Claim 14, Matsubara in view of Bae further in view of Jo discloses the limitations as set forth above. Matsubara discloses a negative electrode comprising the negative electrode active material of claim 1 ([0010]).
Regarding Claim 15, Matsubara in view of Bae further in view of Jo discloses the limitations as set forth above.
Matsubara discloses the negative electrode of claim 14 (shown above);
A positive electrode (Fig. 7, positive electrode-3, [0074]);
A separator interposed between the positive electrode and the negative electrode (Fig. 7, separator-4, [0074]); and
An electrolyte (electrolyte in battery case, [0081]).
Regarding Claim 7, 16 & 17, Matsubara in view of Bae further in view of Jo discloses the limitations as set forth above. Matsubara further discloses a spherical carbon-based particle with a sphericity of 0.6 to 0.9 (Fig. 1, Fig. 2). It is the examiner’s position that Matsubara discloses a carbon-based particle with a sphericity of 0.6 to 0.9, as Matsubara discloses a particle shape with a sphericity between 0.6 to 0.9 in Fig. 1 and Fig. 2, as well as a 3D spherical shapes in Fig. 3A, Fig. 3B, and Fig. 5.
Regarding Claim 20, Matsubara in view of Bae further in view of Jo discloses the limitations as set forth above. Matsubara discloses wherein the nano-particle is included in an amount of 2 wt% to 40 wt% based on a total weight of the negative electrode active material (mixing ratio of supermircoparticles to graphite particles on mass basis is 5:95, Example 2, [0088]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Matsubara (US20050074672) (provided in Applicant's IDS filed on January 27th, 2021) in view of Bae (US20160164079) further of Jo (US20180097229) further in view of Kim (US20130122369).
Regarding Claim 3, Matsubara in view of Bae further in view of Jo discloses the limitations as set forth above. Matsubara does not directly disclose the thickness of the oxide layer. 
Jo further discloses that the negative electrode active material includes an additional active material compound which can be a metal alloyable with lithium, a transition metal oxide or a non-transition metal oxide ([0110]). Jo further discloses that the metal alloyable with lithium may be Si-Y’, where Y’ can be B, Cr, Cu, Fe, or Mg, that the non-transition metal oxide may be SiOx, 0 < x < 2, and that the transition metal oxide can be lithium titanium oxide; therefore Jo teaches that SiOx is interchangeable with the Si-Y’ compounds and lithium titanium oxide. 
Kim discloses a metal oxide layer with a thickness of 1 nm to 20 nm ([0016]), which greatly encompasses the claimed range. Kim further discloses that the metal oxide layer is made of titanium oxide reacted with lithium ion to form a lithium included compound with the titanium oxide ([0061]). Kim teaches that the thickness of the metal oxide layer allows for improved efficiency, capacity and cycle-life characteristics ([0060]).
Therefore it would be obvious to one of ordinary skill in the art to modify the oxide layer of Matsubara modified by Jo with the teachings of Kim to have an oxide layer with a thickness of 0.01nm to 20 nm. This modified structure would have the expected results of improved efficiency, capacity and cycle-life characteristics.
Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (US20050074672) (provided in Applicant's IDS filed on January 27th, 2021) in view of Bae (US20160164079) further in view of Jo (US20180097229) further in view of Mai (JP2014071948) (provided in Applicant's IDS filed on January 27th, 2021).
Regarding Claim 12 and 13, Matsubara in view of Bae further in view of Jo discloses the limitations as set forth above.
Matsubura in view of Jo discloses an oxide layer with SiOx, but Matsubura is silent to the use of lithium silicate in the oxide layer.
Mai discloses a negative electrode with an silicon oxide layer ([0010]). Mai further discloses wherein the SiOx contains lithium silicate, more specifically Li4SiO4 and LiSiO3 ([0046]). Mai teaches that the lithium silicate in the SiOx prevents peeling in the negative electrode mixture layer and between the negative electrode current collector and negative electrode active material layer, which in turn improves cycle characteristics ([0010]).
Therefore it would be obvious to one of ordinary skill in the art to modify the oxide layer of Matsubara in view of Bae further in view of Jo with the teachings of Mai to have lithium silicate, specifically Li4SiO4 and LiSiO3, in the oxide layer. This modified structure would have the expected result improved cycle characteristics. 
Response to Arguments
In light of the applicant’s amendments, see Claims, filed July 12th, 2022, with respect to the rejection(s) of claim 1, and its dependents, claim 2, 4-11 & 14-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsubara in view of Bae further in view of Jo.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728